McMurray, Judge.
This case involves an alleged breach of warranty. A bench trial was held, and a judgment was entered for the plaintiff in the amount of $250. Motion for new trial was filed and denied. Defendant appeals. Held:
1. The transcript of evidence is unavailable, hence this court cannot consider any of the grounds of the motion for new trial requiring consideration of the evidence.
2. But defendant also appeals the failure of the trial court to make a finding of facts and conclusions of law separately as required by Code Ann. § 81A-152 (a) (CPA § 52). Where a civil case is tried without a jury, the trial judge shall make finding of facts specially and state separately its conclusions of law. See Leasing International, Inc. v. Plemons, 136 Ga. App. 455 (221 SE2d 663) and cases cited therein. Accordingly, we remand the appeal with direction that the trial court vacate the judgment, make appropriate finding of facts and conclusions of law and enter a new judgment thereon, after which the losing party shall be free to enter another appeal.

Appeal remanded with direction. Pannell,


P. J., and Marshall, J., concur.